Citation Nr: 1038706	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-01 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) and 
adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from September 1968 to September 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

As noted on the title page, the Board recharacterized the issue 
on appeal as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and adjustment disorder.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD or 
adjustment disorder, is warranted.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Generally, but not always, a veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the reported 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  
However, there are special considerations for PTSD claims 
predicated on a personal assault.  The pertinent regulation, 38 
C.F.R. § 3.304(f)(5), provides that PTSD based on a personal 
assault in service permits evidence from sources other than a 
veteran's service records, including evidence of behavior 
changes, which may corroborate his or her account of the stressor 
incident.  

Further, lay testimony alone may establish the occurrence of the 
claimed in-service stressor, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of service, in the following 
circumstances:  when a veteran was diagnosed with PTSD in service 
(38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with 
the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced 
fear of hostile military or terrorist activity (38 C.F.R. § 
3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. 
§ 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010).

As set forth in the Federal Register, the revised provisions of 
38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply 
to any claim that "[w]as appealed to the Board before July 13, 
2010 but has not been decided by the Board as of that date."  
Id.  Because the Veteran's claim was pending before the Board on 
July 13, 2010, but had not yet been decided at that juncture, the 
amended provisions of 38 C.F.R. § 3.304(f) are for consideration 
in this case.

The Veteran contends that he developed an acquired psychiatric 
disorder, to include PTSD and/or adjustment disorder, as a result 
of his experiences in service. 



The Veteran's DD Form 214 indicated that his military 
occupational specialty (MOS) was Stock Control and Account 
Specialist.  Service personnel records reflect that he was in the 
Army from September 1968 to September 1971 and was stationed in 
Vietnam from March 1969 to September 1971.  He participated in 
Tet 69 Counteroffensive, RVN Summer - Fall 69, and RVN Winter - 
Spring 70 campaigns as well as an unnamed campaign during 
December 1970 while in country.  His duties reportedly included 
Supply Sergeant, Warehouseman, and Senior Stock Control Clerk.  

In his October 2005 claim, the Veteran asserted that his claimed 
PTSD began in 1971.  

VA treatment records dated from January 2005 to April 2007 
reflected findings of survivor's guilt, depressed mood, PTSD 
related symptoms, and PTSD.  In a March 2005 VA psychology note, 
a VA physician noted that the Veteran was seen for an initial 
screening intake evaluation for PTSD.  The Veteran reported daily 
memories and feelings of guilt with regard to friends who were 
killed while he was in Vietnam.  It was indicated that the 
Veteran did not meet the criteria for a diagnosis of PTSD and 
exposure to trauma.  

In a March 2006 VA examination report, the examiner, a VA staff 
psychiatrist, noted that the Veteran had been evaluated in March 
2005 by a VA physician and was found to have not suffered 
sufficient trauma.  The Veteran reported the following in-service 
stressors:  1) Finding the dead body of an American soldier 
washed up on the beach outside a club in Da Nang.  2) Being 
assigned to funeral detail at Fort Leonardwood.  3) Frightened 
while performing guard duty after seeing enemy intruders and not 
being allowed to fire.  He feared that he might be shot at or 
have a grenade thrown at him.  The examiner listed an assessment 
of adjustment disorder with depressed mood.  On Axis IV, the 
stresses were reported to be first contact with death and illness 
in Vietnam. 

A January 2007 VA social work note listed a diagnosis of 
observation of other suspected mental condition (dx. code 
v71.09).  The Veteran further described his in-service stressor 
that occurred during guard duty in a tower in a no-fire zone.  He 
saw figures moving in the dark and when flares were lit he 
observed those men aim their weapons in his direction.  He was 
terrified and fled the tower, climbing down to the ground.  In a 
February 2007 VA social work note, the Veteran reported 
additional stressors, indicating that his unit was stationed in a 
compound in Da Nang between the airport and Marble Mountain where 
short rounds landed.  He asserted that there were many nights of 
incoming rounds and running for bunkers.  He also indicated that 
the death of a close friend killed in action weighed heavily on 
him. 

In light of the cumulative record and the amended regulation 
discussed above, the AMC/RO should arrange for the Veteran to 
undergo an additional VA examination to determine the nature and 
etiology of his claimed acquired psychiatric disorder on appeal.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical 
treatment from the VA Medical Center (VAMC) in Memphis, 
Tennessee; however, as the claims file only includes treatment 
records from that facility dated up to April 2007, any additional 
records should be obtained.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should obtain 
and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining to 
the Veteran's claimed acquired psychiatric 
disorder from the Memphis VAMC for the period 
from April 2007 to the present.



2.  The AMC/RO should arrange for the Veteran 
to undergo an appropriate VA examination to 
determine the nature, extent, onset, and 
etiology of any psychiatric disorder found to 
be present.  Prior to the examination, the 
claims folder and a copy of this remand must 
be made available to the examiner (a VA 
psychologist or psychiatrist) for review 
of the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event discussed below.  

In rendering such determination, the examiner 
is instructed that the Veteran alleged that 
he was exposed to the following stressors 
during his period of active service:  1.) 
Frightened while performing guard duty in a 
tower after seeing enemy intruders and not 
being allowed to fire.  He saw figures moving 
in the dark and when flares were lit he 
observed those men aim their weapons in his 
direction.  He was terrified and fled the 
tower, climbing down to the ground.  He 
feared that he might be shot at or have a 
grenade thrown at him.  2.) The Veteran 
indicated that his unit was stationed in a 
compound in Da Nang between the airport and 
Marble Mountain where short rounds landed and 
there were many nights of incoming rounds and 
running for bunkers.  

The VA examiner should determine whether 
either of the stressors claimed by the 
Veteran is related to his fear of hostile 
military or terrorist activity.  Thereafter, 
the VA examiner should confirm whether any of 
the claimed stressors are adequate to support 
a diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the 
link between the current symptomatology and 
the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, witnessed, 
or was confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.

The examiner should also opine as to whether 
it is at least as likely as not (50 percent 
probability or greater) that any other 
diagnosed psychiatric disorder found to be 
present had its onset in or is related to 
service.  

In doing so, the examiner should acknowledge 
the Veteran's assertions of a causal link 
between his claimed disorder and events 
during active service, VA treatment records 
dated in 2007 showing diagnoses of PTSD, and 
the opinion and findings of the VA 
psychiatrist in the March 2006 VA examination 
report.  The rationale for all opinions 
expressed should be provided in a legible 
report.  If the examiner cannot provide an 
opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims file.  
The Veteran is to be advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, 
readjudicate the issue on appeal, with 
consideration of all evidence obtained since 
the issuance of the supplemental statement of 
the case in July 2007.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


